Exhibit 10.37

 

LOGO [g254270interactive_logo.jpg]

  32 Crosby Drive   Bedford, MA 01730  

 

Tel: +1 781 687 8800

  Fax: +1 781 687 8005  

 

www.interactivedata.com

Privileged and Confidential

March 26, 2010

Roger Sargeant

10 The Glade

Sevenoaks

Kent TN13 3HD

 

Re: Special Retention and Protection Program

Dear Roger:

As you know, the Board of Directors of Interactive Data Corporation (the
“Company”) has been conducting a review of strategic alternatives for the
Company. Although this review may result in one of a number of possible outcomes
(including maintaining the status quo), one such alternative could involve a
sale of the Company whereby control of the Company changes hands. We believe
that any successful sale will require you and certain other key employees to
assume additional responsibilities through the sale process and for a period of
time after the sale, and therefore we are offering an attractive stay bonus,
sales incentive, and enhanced severance protection, as follows:

 

1. Stay Bonus. You will be entitled to a cash stay bonus (the “Stay Bonus”)
equal to 150% of your Base Salary (the “Stay Bonus Percentage”). Payment of your
Stay Bonus will be made in two installments – one-third will be paid as soon as
practicable, and in any event within 30 days, after the date of a Change of
Control, and the remaining two-thirds will be paid on the date that is four
months following the date of the Change of Control. No payment of the Stay Bonus
will be made unless you remain employed by the Company or its subsidiaries
through the date the Stay Bonus is to be paid (and you have not given notice of
termination to the Company or its subsidiaries, save for Good Reason), or unless
your employment with the Company and its subsidiaries is terminated after the
date of the Change of Control by the Company or its subsidiaries, the acquiror
or any of its affiliates without Cause or by you for Good Reason, in which case
any unpaid Stay Bonus will be paid to you as soon as practicable following such
termination, that you have entered into a legally binding agreement statutory
compromise agreement pursuant to which you agree not challenge the termination
and not to make any claims against the Company, its subsidiaries or any related
party.

 

2. Sales Incentive. For each $0.01 that the Change of Control Price exceeds
$30.00, a sales incentive of 0.2 percentage points of base salary will be added
to the Stay Bonus. By way of illustration, if the Change of Control Price is
$35.00, the Stay Bonus Percentage will be increased by 100 percentage points
(0.2* ((35.00 - 30.00) / .01)). If, prior to a Change of Control, there is a
stock split, stock dividend, or similar event that affects the outstanding
shares of common stock of the Company, the Company shall make such adjustment to
the foregoing formula as it determines appropriate to reflect such event.

 

3. Enhanced Severance Protection. In addition to any severance payments or
benefits to which you may otherwise be entitled, in the event that your
employment with the Company and its subsidiaries is terminated by the Company or
a subsidiary other than for Cause, or by you for Good Reason during the Change
of Control Period, then you will be entitled to (i) an additional payment equal
to your Target Bonus Amount, payable as soon as practicable after termination of
your employment, and (ii) where such termination occurs during the second half
of a calendar year, a further additional payment equal to the Prorated Target
Bonus, payable as soon as practicable after termination of your employment, but
which payment will offset any prorated bonus that you are otherwise eligible to
receive under the terms of the applicable bonus program. In addition, if you are
to be paid severance in accordance with our current redundancy practice and your
Base Salary exceeds £100,000, the current £100,000 cap that has been applied in
determining the amount of severance payable will be increased so that the
maximum cap will equal your Base Salary. You will only be entitled to the
enhanced payments specified in this paragraph 3 if you enter into a legally
binding statutory compromise agreement pursuant to which you agree not to
challenge the termination and not to make any claims against the Company, its
subsidiaries or any related party.



--------------------------------------------------------------------------------

LOGO [g254270interactive_logo.jpg]

 

 

4. Expiration Date. If either (i) a definitive agreement which, if consummated,
would result in a Change of Control, has not been entered into by the Company
prior to January 1, 2011, or (ii) a Change of Control has not occurred prior to
January 1, 2012, then this Letter Agreement shall expire and be null and void.
The Company is under no obligation to cause a Change of Control to occur prior
to such expiration, and may in its sole discretion delay the closing of any
Change of Control transaction, terminate any agreement to consummate any Change
of Control transaction, and/or permanently suspend any efforts to sell the
Company.

 

5. Entire Agreement. This Letter Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties to this Letter Agreement.

 

6. Confidentiality. You agree to maintain at all times the confidentiality of,
and refrain from disclosing, making public, or discussing in any way (i) the
existence, or terms and conditions, of this Letter Agreement (except that you
may discuss this Letter Agreement with your immediate family members and
professional financial and tax advisors, provided they have been informed of its
confidential nature), and (ii) any other confidential information relating to
the Company and its affiliates. In addition to any other remedies the Company
may have, a breach of this paragraph by you (which will be deemed to include
disclosure of the existence or terms or conditions of this Letter Agreement by
your immediate family members or your professional financial and tax advisors)
prior to the date of a Change of Control will automatically result in the
forfeiture of all entitlements under this Letter Agreement.

 

7. Definitions. Capitalized terms not otherwise defined shall have the meaning
set forth below.

 

  a. “Base Salary” your annual base salary as in effect immediately prior to
your termination of employment, or, if greater, as in effect immediately prior
to the occurrence of the Change of Control.

 

  b. “Cause” means your (i) material breach of any term of any agreement with
the Company or its subsidiaries, including, without limitation, any violation of
confidentiality and/or non-competition agreements, (ii) material breach of any
term of any written policy Company or its subsidiaries, including, without
limitation, the Company’s Code of Business Conduct and Ethics, and the Company’s
Pricing and Reference Data subsidiary Code of Conduct, (iii) any violation
conviction for any act of fraud, theft, criminal dishonesty or any felony,
(iv) engagement in illegal conduct, gross misconduct, or act involving moral
turpitude which is materially and demonstrably injurious to the Company or its
subsidiaries; or (v) willful failure (other than any such failure resulting from
incapacity due to physical or mental illness), which failure is not cured within
30 days of written notice to you from the Company or any subsidiary, to perform
your reasonably assigned material responsibilities to the Company or its
subsidiaries. For purposes of subsection (v), no act or failure to act by you
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that your action or omission was in the best
interests of the Company or its subsidiaries.

 

  c. “Change of Control” means the occurrence of any of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Sections 13(d) and 14(d) of the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”) or any successor provisions thereto) of
beneficial ownership (as defined in Rule 13d-3 of the Exchange Act or any
successor provision thereto), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding voting securities; provided however, that for purposes of this
subsection (i), the following acquisitions shall be disregarded: (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (B) any
acquisition by a



--------------------------------------------------------------------------------

LOGO [g254270interactive_logo.jpg]

 

corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
or (C) any acquisition by Pearson plc or any of its subsidiaries (“Pearson”);

(ii) the consummation of a merger, consolidation, or reorganization of the
Company with or involving any other entity or the sale or other disposition of
all or substantially all of the Company’s assets (any of these events being a
“Business Combination”), unless, immediately following such Business
Combination, at least one of the following conditions is satisfied: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, at least 50% of
the combined voting power of the voting securities of the resulting or acquiring
entity in such Business Combination (which shall include, without limitation, a
corporation which as a result of such Business Combination owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring entity is referred to herein as the
“Surviving Entity”) in substantially the same proportions as their ownership of
the outstanding voting securities of the Company immediately prior to such
Business Combination, or (B) Pearson beneficially owns, directly or indirectly,
50% or more of the combined voting power of the then-outstanding voting
securities of the Surviving Entity; or

(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company.

 

  d. “Change of Control Period” means the 12 month period beginning on the date
of a Change of Control.

 

  e. “Change of Control Price” means (i) the price paid in a Change of Control
for each share of common stock of the Company, plus (ii) the amount per share of
any cash dividends or other cash distributions declared by the Company after the
date hereof and prior to the Change of Control, other than normal recurring cash
dividends in amounts not materially greater than currently paid. If any portion
of such price is paid in the form of securities, the value of such securities,
for purposes of calculating the Change of Control Price, will be determined by
the average of the last sales prices for such securities on the five trading
days ending five trading days prior to the Change of Control. If such securities
do not have an existing public trading market, the value of such securities
shall be the fair market value, as determined by the Company, on the day prior
to the Change of Control.

 

  f. “Good Reason” means any of the following events or conditions occurring
without your express written consent, provided that you shall have given notice
of such event or condition within a period not to exceed ninety (90) days of the
initial existence of such event or condition and the Company or its subsidiaries
shall not have remedied such event or condition within thirty (30) days after
receipt of such notice: (i) a materially adverse alteration in the nature or
status of your responsibilities or the conditions of employment, provided that
neither (x) a change in your reporting relationships, or an adjustment in the
nature of a your duties and responsibilities that in either case continues to
allow you to have the same authority with respect to the Company’s functional
area, employees or products and services that you had immediately prior to such
change or adjustment, nor (y) a change in, or elimination of, duties or
responsibilities caused by reason of the Company ceasing to be publicly traded,
shall constitute Good Reason; (ii) a material reduction in your Base Salary or
Target Bonus Amount; (iii) a change of fifty (50) miles or more in your
principal place of employment, except for required travel on business to an
extent substantially consistent with your business travel obligations.

 

  g. “Prorated Target Bonus” means the Target Bonus Amount multiplied by a
fraction, the numerator of which is the number of days you were employed by the
Company or its subsidiaries during the calendar year in which your termination
of employment occurred, and the denominator of which is 365.

 

  h. “Target Bonus Amount” means the amount of the annual bonus that would be
payable to you if the Company and you achieved the targeted level of
performance.



--------------------------------------------------------------------------------

LOGO [g254270interactive_logo.jpg]

 

 

8. Tax Matters. You should consult your own tax advisor as to the tax
consequences of any payments made to you pursuant to this Letter Agreement, and
neither the Company nor any of its subsidiaries is making any representations to
you as to any particular tax treatment. All payments provided pursuant to this
Letter Agreement are subject to reduction for applicable withholding and payroll
taxes.

 

9. Assignment. The Company may, prior to a Change of Control, assign this Letter
Agreement and its rights and obligations hereunder to any of its affiliates, and
upon a Change of Control, either the Company or any such affiliate may assign
this Letter Agreement and its rights and obligations hereunder to an acquirer.
You may not assign any of your rights or obligations under this Letter
Agreement.

 

10. Governing Law. This Letter Agreement shall be governed by the laws of the
State of Massachusetts applicable to contracts entered into and performed
entirely within the Massachusetts without regard to the principles of conflicts
of laws.

Please indicate your agreement to and acceptance of this Letter Agreement by
signing the enclosed copy and returning it in the envelope provided, postmarked
no later than April 9, 2010, to Peter Castrichini, Director, Compensation,
Benefits & HRIS, Interactive Data Corporation, 32 Crosby Drive, Bedford MA
01730.

I would like to take this opportunity to thank you for all your hard work and
the contributions you have made, and look forward to our continued success with
the Company.

Sincerely,

 

INTERACTIVE DATA CORPORATION By:  

 

  Raymond L. D’Arcy   President and Chief Executive Officer Agreed to and
Accepted by:

 

Roger Sargeant

 

Date